DETAILED ACTION
This detailed action is a response to Applicant’s Amendment filed on or about 30 December 2021. 
Any objection or rejection not maintained in this Detailed Action is withdrawn. 
Claims 1, 2, 4-9, 11-16, 18-20, and 24-26 are rejected.
Applicant has cancelled Claims 3, 10, 17, and 21-23.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 1, 8, and 15 recite “sending a message to the primary controller indicating a volume number and a range of tracks that need to be restored.”  This language has been interpreted as a way of identifying the location of data to be restored.  For example, in 2005 StorageTek released a peer to peer remote copy configuration and user guide that lists a series of commands for pairing volumes.  See StorageTek, Peer-to-Peer Remote Copy Configuration and User Guide. Storage Technology Corporation (2005).  A CESTPAIR command establishes a pair of primary and secondary volumes.  StorageTek [Pg. 37].  While a CESTPAIR MODE(RESYNC) command will re-synchronize tracks that have been updated by a host pair since the pair went into a suspended state.  StorageTek [Pgs. 45-46].  Therefore, the use of a volume and track data identification scheme has been in use within the art from as early as 2005.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7, 8, 11-12, 14, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kern et al. (U.S. Patent 6,199,074) (hereinafter “Kern”) in view of Sicola et al. (U.S. Patent Application Publication 2004/0064639) (hereinafter “Sicola”), and McClure (US 9,547,528 B1).
In regards to (Currently amended) Claim 1, Kern discloses a method comprising, 
in response to determining that a track in which data loss has occurred is a peer to peer remote copy secondary track (Kern [Col. 3 lines 35-43] a suspending condition that interrupts continuous data mirroring where the cause of the suspending condition is the unavailability of or more secondary controllers or devices.  Kern [Col. 2 Lines 19-58; Fig. 1 #108-#121] teaches a peer to peer distributed data management system, synchronous remote dual copy, and asynchronous remote dual copy.) in a secondary storage controller that is undergoing a synchronous peer to peer remote copy operation from a primary storage controller (Kern , creating a list of each peer to peer remote copy secondary track that has been affected by the data loss (Kern [Col. 3 lines 31-34].  It should be noted that Kern’s teaches an allocation map identifying each portion of a database stored by the primary and secondary storage devices.  By comparing these maps, Kern teaches a list showing each secondary storage effected by the data loss because it will show a portion stored in the primary allocation map and the same portion not stored in the secondary allocation map.), and creating a lost track volume list that keeps track of all volumes that encountered data loss (Kern [Col. 10 lines 10-19].  It should be noted that Kern teaches it allocation map includes a list of all secondary devices affected by one or more suspending conditions.), and a range of tracks that needs to be recovered for the volumes from the primary storage controller (Kern [Col. 6 lines 40-54, col. 10 lines 10-19; Fig. 1, elements 108, 112, 113, 114].  It should be noted that two elements of Kern, when taken in conjunction, read on this limitation.  First, Kern teaches the mirrored and consistent copy of the primary database can be spread out among several different sized secondary locations.  When this is read in conjunction with Kern’s teaching of an allocation map, they teach a map storing a list of locations or tracks that need to be recovered.);
dispatching a task to process the lost track volume list (Kern [Col. 8 lines 55-64; fig. 5 element 502].  It should be noted that Kern dispatches a task to process the lost track volume by starting its recovery process.) 
suspending, by the secondary storage controller, the synchronous peer to peer remote copy operation from the primary storage controller to the secondary storage controller (Kern , in response to determining via the dispatched task, by the secondary storage controller (Kern [Col. 10 Lines 3-9] teaches a dispatched task as the command to the secondary controller to disable updates.), the one or more tracks of one or more volumes in which the data loss caused by unrecoverable media error has occurred in the secondary storage controller (Kern [Col. 10, lines 3-60; Fig. 5, elements 508 and 510].  It should be noted that “disabling updates” reads on “suspending the peer to peer remote copy operation.”  Kern [Col. 10 Lines 10-19] teaches identifying all secondary devices affected by the suspending condition.  One of the conditions that can be detected is the failure of the second device and the loss of data. Kern [Col. 10 Lines 15-23].); and, 
transmitting information on the one or more tracks of the one or more volumes in which the data loss has occurred in the secondary storage controller, from the secondary storage controller to the primary storage controller (Kern [Col. 10, lines 3-60; Fig. 5, elements 508 and 510].  It should be noted that “disabling updates” reads on “suspending the peer to peer remote copy operation.”), to avoid repeated interruptions of the primary storage controller from the secondary storage controller (Kern [Col. 9 Lines 29-43] teaches a map shared between the host and primary controller that contains information identifying secondary controllers subject to a suspending condition. Therefore, the identification of the secondary controllers subject to a suspending condition is a single event and does not require repeated interruptions of the primary storage controller from the secondary storage controller.), and recovering the one or more tracks of the one or more volumes in which the data loss has occurred from the primary storage controller (Kern [Col. 11, lines 6-21 and 22-39; Fig. 5, element 518] teaches a primary controller change recording to ease the updating of the secondary database when the secondary database is brought back on line.), wherein existing code to perform the synchronous peer to peer remote copy operation between the primary storage controller and the secondary storage controller remains unchanged in the primary storage controller (Kern [Col 8 Lines 34-53] teaches the embodiments of the invention are executed on machine readable instructions that comprise lines of compiled PLX language source code with associated C language microcode.  A person having ordinary skill in the art would understand that the code for executing a synchronous remote copy operation would remain unchanged during the execution of the runtime program.), and wherein in response to an unsuspension of the synchronous peer to peer remote copy operation, for a volume (Kern [Col. 10 Lines 3-9] teaches a primary controller, upon receipt of a disable updates command, disabling updates performed by all attached secondary controllers.  Kern [Col. 10 Lines 62-67] teaches, after the completion of the disable updates command, the host issues an enable R/W command.  The enable R/W command restores the read/write ability of the primary controller.  Kern [Col. 10 Lines 62-65].) performing: 
sending a message to the primary storage controller indicating a volume number and a range of peer to peer remote copy secondary tracks that need to be restored (Kern [Col. 10 Lines 66-67] teaches the enable R/W command restores the ability of the primary device for read/write operations.  Because the secondary database may still require updating, the primary controller begins change recording to capture any updates not sent to the secondary controller.  Kern [Col. 11 Lines 6-9].  Kern [Fig. 2; Col. 2 Lines 33-46] teaches “indicating” a volume , wherein the range of peer to peer remote copy secondary tracks that need to be restored is indicated by data structures indicating the start track and the end track (Kern [Col. 11 Lines 9-21] teaches change recording by maintaining a bit map corresponding to the tracks of the data storage unit.  Whenever a track is updated a binary value is changed.  Kern [Col. 11 Lines 9-14].  The purpose of Kern’s change recording is to catalog which secondary tracks are no longer mirrored in the primary database because of changes to data on the primary controller. Kern [Col. 11 Lines 9-14].  Because Kern’s bit map contains all the differences between data stored on the primary and secondary controllers, it contains a complete list of affected tracks.); and 
in response to receiving the message in the primary storage controller, updating an out of synchronization bit map for the volume with the range of peer to peer remote copy secondary tracks that need to be restored (In response to receiving the enable R/W command, Kern [Col. 11 Lines 9-14] teaches a bit map that is used to record the tracks of the data storage unit that are changed while the secondary site is disabled.), wherein on a next primary resynchronization of data all peer to peer remote copy secondary tracks that are in the out of synchronization bit map for the volume are sent to the secondary storage controller (Kern [Col. 11 Lines 29-30] teaches a re-synchronization process where the secondary database is restored by the primary controller after the removal of the suspending condition.), cycling through a list and for volumes affected by the data loss calling a copy service code component with a range of peer to peer remote copy secondary tracks comprising the start track and the end track that need to be restored from a remote copy of data (Kern [Col. 12 Lines 44-58] teaches an allocation map that is referenced to identify affected secondary , wherein a task sends a notification to a host (Kern [Col. 10 Lines 46-60] teaches a host receiving information from the primary controller that the disable updates command is completed.) coupled to the primary storage controller and the secondary storage controller (Kern [Col. 3 Lines 54-65; Fig. 2] teaches a host connected to primary and secondary storage controller where communication amongst the three occurs to resolve a suspending condition.) that data has been restored in the secondary storage controller (Kern [Col. 11 Lines 29-39] teaches restoring the data in the secondary database by a host issuing an enable updates command to the secondary controllers which updates the secondary database with any intermediate changes. The effect is the synchronization of the primary and secondary databases. Kern [Col. 11 Lines 29-39]), and a suspend reason code (Kern [Col. 10 Lines 36-45] teaches a disable updates command.) indicates that the suspending of the synchronous peer to peer remote copy operation (Kern [Col. 2 Lines 48-58] teaches its invention is an improvement on peer to peer remote copy operations. Kern [Col. 2 Lines 26-47, Col. 10 Lines 36-45] teaches data mirroring is interrupted by a “suspending condition” that disrupts the synchronicity, or data mirroring, of primary and secondary controllers.) was performed because the data loss occurred on the secondary storage controller (Kern [Col. 10 Lines 36-45] teaches a disable updates operation effecting secondary controllers affected by a suspending condition. Kern [Col. 8 Lines 66-67, Col. 9 Lines 1-27] describes many “suspending conditions.” Among the list of suspending conditions is where a data backup failed between a primary and secondary controller. Kern [Col. 9 Lines 1-5].  A secondary controller that is not able to receive data from a primary , and on the unsuspension of the synchronous peer to peer remote copy operation, recovery from the data loss will have taken place (Kern [Col. 11 Lines 29-39] teaches restoring the data in the secondary database by a host issuing an enable updates command to the secondary controllers which updates the secondary database with any intermediate changes. The effect is the synchronization of the primary and secondary databases. Kern [Col. 11 Lines 29-39].). 
Kern does not expressly teach at a time that is a predetermined amount of time after a last data loss in a track has been observed or after no more data loss had been observed for at least the predetermined amount of time. 
Kern does not expressly teach wherein in response to a process volume list task being dispatched once no data loss has been detected for the predetermined amount of time.
Sicola discloses at a time that is a predetermined amount of time after a last data loss in a track has been observed or after no more data loss has been observed for at least the predetermined amount of time (Sicola [0065-0066] teaches a link echo sent every ten seconds or with a regular frequency.  The purpose of the link echo is to ensure that link is established between two controllers.  Sicola [0065].  The failure of a link occurs when controller link has timed out.  Sicola [0066].).
Sicola discloses wherein in response to a process volume list task being dispatched once no data loss has been detected for the predetermined amount of time 
It would have been obvious to one of ordinary skill in the art, having the teachings of Kern and Sicola, before the effective filing date of the claimed invention, to include Sicola’s technique to handle an unrecoverable data error within Kern’s database management system. All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation. Kern’s invention detects a suspending condition that interrupts the normal process of backing up the primary database.  Kern [Col. 3 Lines 9-13].  The suspending condition can be predefined and requires only the unavailability of one or more secondary controllers or devices, the unavailability of one or more primary controllers or devices, or failed communications between primary and secondary controllers.  Kern [Col. 3 Lines 36-43].  The removal of the suspending condition allows resynchronization to occur.  Kern [Col. 4 Lines 1-10].  When combined with Sicola’s link echo the combined inventions disclose a device capable of detecting the removal of a suspending condition then waiting for the link echo to proceed with resynchronization.  The motivation to combine Kern with Sicola is to ensure a point in time consistency on the remote site.
Kern does not teach wherein a timer is queued to process the lost track volume list for the predetermined amount of time, and for each additional track that is lost the timer is requeued once again for the predetermined amount of time to dispatch the task to process the lost track volume list once no data loss has been observed for at least the predetermined amount of time.
The combination of Kern and McClure discloses wherein a timer is queued to process the lost track volume list for the predetermined amount of time (After detection or removal of the suspending condition, the primary and secondary databases are resynchronized by , and for each additional track that is lost the timer is requeued once again for the predetermined amount of time to dispatch the task to process the lost track volume list (McClure [Col. 7 Lines 14-23, Col. 7 Lines 47-51, Col. 7 Lines 58-67] teaches a task scheduler traversing a list of task items and assigning a slice of time to complete each task for the list.  At lost tracks are added to the list, as taught by Kern, the combination of Kern and McClure’s task scheduler will add an entry to list, assign a slice of time, and dispatch the task to process the list items.  Kern [Col. 3 Lines 66-67, Col. 4 Lines 1-4, Col. 10 Lines 10-15]; McClure [Col. 7 Lines 14-23, Col. 7 Lines 47-51, Col. 7 Lines 58-67].) once no data loss has been observed for at least the predetermined amount of time (McClure Col 7 Lines 48-51] teaches waiting the predetermined amount of time for the execution of task to finish, and once finished transitioning to a termination state upon completion.  Therefore, the combination of Kern and McClure teaches waiting at least one predetermined time amount to complete the last item of Kern’s list.).
It would have been obvious to one of ordinary skill in the art, having the teachings of the combination of Kern and Sicola and McClure, before the effective filing date of the claimed invention, to include McClure’s timer and task scheduler into the continuous data mirroring. All the elements as disclosed were known at the time of the effective filing date of the claimed 
Claims 8 and 15 are rejected on the same grounds as Claim 1.
In regards to (Currently Amended) Claim 11, the combination of Kern, Sicola, and McClure discloses the system of claim 8, wherein the one or more tracks comprise a first track and a second track of a volume (Kern [Col. 11, lines 6-21].), the operations further comprising: in response to an unsuspension of the synchronous peer to peer remote copy operation, receiving by the secondary storage controller, data stored in the primary storage controller to restore data in a range of tracks starting from the first track to the second track of the volume of the secondary storage controller to recover from the data loss (Kern [Col. 11, lines 6-21 and 22-39; Fig. 5, element 518].).
Claims 4 and 18 are rejected on the same grounds as Claim 11.
In regards to (Currently Amended) Claim 12, the combination of Kern, Sicola, and McClure discloses the system of claim 8, wherein a data structure is updated in the primary storage controller to indicate that data of the one or more tracks of the one or more volumes are to be transmitted on continuation of the peer to peer remote copy operation to the secondary storage controller (Kern [Col. 3, lines 9-21; Col. 5, line 16 – Col. 6, line 2; Col. 11, lines 6-21].).
Claims 5 and 19 are rejected on the same grounds as Claim 12.
In regards to Claim 14, the combination of Kern, Sicola, and McClure discloses the system of claim 8, wherein the secondary storage controller is a first secondary storage controller, wherein a multi-target peer to peer remote copy operation is in progress from the primary storage controller to the first secondary storage controller and a second secondary storage controller (Kern [Col. 5, lines 16-40; Fig. 1, elements 108, 112, and 113].), the operations further comprising:
determining, by the second secondary storage controller, a set of tracks of a volume in which data loss has occurred in the second secondary storage controller (Kern [Col. 8, lines 65 – Col. 9, line 27; Fig. 5, element 504].);
suspending, by the second secondary storage controller, another peer to peer remote copy operation between the second secondary storage controller and the primary storage controller; and transmitting, by the second secondary storage controller, information on the set of tracks of the volume in which data loss has occurred to the primary storage controller (Kern [Col. 10, lines 3-60; Fig. 5, elements 508 and 510].).
Claim 7 is rejected on the same grounds as Claim 14.
In regards to (New) Claim 24, the combination of Kern, Sicola, and McClure discloses the method of claim 1, wherein the copy service code component adds the volumes and the range of tracks to a metadata comprising a "Volumes Needing Restored" structure that is non-volatile so that even on reboot, lost tracks are restored at some point (Kern [Col. 2 Lines 59-67] teaches there are tens of thousands of I/O operations per second that must be dispatched to ensure consistency between primary and secondary systems.  Kern [Col. Lines 6-20] teaches a data structure, interpreted as metadata, change recording the changes to a primary database, the time of making the changes to the primary database, and the location of the changes. The purpose of change recording is to maintain a log of changes that are dispatched to the secondary database to ensure consistency when the secondary database is brought back online. Kern [Col. 11 Lines 6-9, Col. 11 Lines 18-20]. Kern [Col. 1 Lines 46-48, Col. 7 Lines 19-.  
Claims 25 and 26 are rejected on the same grounds as Claim 24. 
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kern in view of Sicola, and McClure as applied to claims 1, 8, and 15 above, and further in view of Bartfai et al. (U.S. Patent Application Publication 2007/0061531) (hereinafter “Bartfai-531”).
As per claims 2, 9, and 16, the combination of Kern, Sicola, and McClure discloses all of the limitations of the claims except accumulating over a period of time, by the secondary storage controller, the information on the one or more tracks of the one or more volumes in which the data loss has occurred, prior to transmitting of any part of the information to the primary storage controller.
Bartfai-531 discloses accumulating over a period of time, by the secondary storage controller, the information on the one or more tracks of the one or more volumes in which the data loss has occurred, prior to transmitting of any part of the information to the primary storage controller (Bartfai-531 [0035; Fig. 1, elements 102, 140, and 142].).
The combination of Kern, Sicola, and McClure and Bartfai-531 are analogous art because they are from the same field of endeavor, that being data storage systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to combine Bartfai-531’s cascading peer to peer remote copy system with Kern/Sicola’s database management system.  All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation.  The motivation for doing so would have been to avoid the need for full copies of volumes to restore the configuration back to normal operation.
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kern in view of Sicola, and McClure as applied to claims 1, 8, and 15 above, and further in view of Bartfai et al. (U.S. Patent Application Publication 2008/0065843) (hereinafter “Bartfai-843”).
As per claims 6, 13, and 20, the combination of Kern, Sicola, and McClure discloses all the limitations the claims except determining, by a tertiary storage controller, a set of tracks of a volume in which data loss has occurred in the tertiary storage controller; suspending, by the tertiary storage controller, another peer to peer remote copy operation between the tertiary storage controller and the secondary storage controller; and transmitting, by the tertiary storage controller, information on the set of tracks of the volume in which the data loss has occurred to the secondary storage controller.
Bartfai-843 discloses determining, by a tertiary storage controller, a set of tracks of a volume in which data loss has occurred in the tertiary storage controller; suspending, by the tertiary storage controller, another peer to peer remote copy operation between the tertiary storage controller and the secondary storage controller; and transmitting, by the tertiary storage controller, information on the set of tracks of the volume in which the data loss has occurred to the secondary storage controller (Bartfai-843 [0112-0113; Figs. 7E and 7F].).
The combination of Kern, Sicola, and McClure and Bartfai-843 are analogous art because they are from the same field of endeavor, that being data storage systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to combine Bartfai-843’s cascaded data storage configuration with Kern, Sicola, and McClure’s database management system.  All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result .

Response to Arguments
Applicant argues the amendments to Claims 1, 8, and 15 resolve the 35 USC 112 rejection of those claims made in the prior office action.  Applicant’s argument is persuasive.  The rejection is withdrawn. 
Applicant argues neither Kern, Sicola, nor McClure disclose the added claim language “wherein a task sends a notification to a host coupled to the primary storage controller and the secondary storage controller that data has been restored in the secondary storage controller, and a suspend reason code indicates that the suspending of the synchronous peer to peer remote copy operation was performed because the data loss occurred on the secondary storage controller, and on the unsuspension of the synchronous peer to peer remote copy operation, recovery from the data loss will have taken place.” Remarks [Pg. 15]. Applicant’s argument is not persuasive.  The combination of Kern, Sicola, and McClure does disclose those claim elements.  As set forth above in this Examiner’s 35 USC 103 rejection of Claims 1, 8, and 15 the combination of Kern, Sicola, and McClure discloses a task or program where a host receives information from the primary controller that the disable updates command is completed. Kern [Col. 10 Lines 46-60].  Like Applicant’s invention, Kern’s host is communicatively connected to primary and secondary storage controller where communication amongst the three occurs to resolve a suspending condition. Kern [Col. 3 Lines 54-65; Fig. 2]. The purpose of Kern’s invention is restoring data in the secondary database by a host issuing enable updates command to the secondary controllers which updates the secondary database with any intermediate changes. Kern [Col. 11 Lines 29-
Applicant argues the remaining dependent claims are allowable because they depend from claims that are patentable over the prior art.  Applicant’s argument is not persuasive.  Applicant’s dependent claims depend from claims that are rejected.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Wojton whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.F.W./Examiner, Art Unit 2138            


        
/Michael Krofcheck/Primary Examiner, Art Unit 2138